Citation Nr: 1438161	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-36 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right carpal tunnel syndrome and a separate compensable rating for right upper extremity radiculopathy.

2.   Entitlement to an initial rating higher than 10 percent for left carpal tunnel syndrome and a separated compensable rating for left upper extremity radiculopathy. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1980 to June 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In the rating decision, in part, the RO granted service connection for degenerative arthritis of the cervical spine, right carpal tunnel syndrome, and left carpal tunnel syndrome.

While on appeal, in a rating decision in August 2012, the RO increased the initial rating for the service-connected degenerative arthritis of the cervical spine from 10 to 20 percent effective May 30, 2012.  In the rating decision, the RO also granted service connection for radiculopathy of the right upper extremity and radiculopathy of the left upper extremity as objective neurologic abnormalities related to the service-connected degenerative arthritis of the cervical spine.  The RO then combined the radiculopathy with carpal tunnel syndrome for each upper extremity. 

In February 2014, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  Right carpal tunnel syndrome is productive of no more mild incomplete paralysis of the affected nerve and mild incomplete paralysis of the right upper extremity radicular group is not shown. 

2.  Left carpal tunnel syndrome is productive of no more mild incomplete paralysis of the affected nerve and mild incomplete paralysis of the left upper extremity radicular group is not shown. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for right carpal tunnel syndrome and for a separate compensable rating for right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8515, 8513.

2.  The criteria for an initial rating higher than 10 percent for left carpal tunnel syndrome and for a separate compensable rating for left upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8515, 8513. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 


In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the initial claims of service connection, the RO provided pre-adjudication VCAA notice by letter, dated in January 2007.  Where, as here, the claims of service connection have been granted and initial disability ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

Once the claims of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings, following the initial grants of service connection.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service records and VA records. 



The Veteran was afforded a VA examination in 2014.  As the report of the VA examination is based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 



The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria

Neurological conditions of the peripheral nerves are rated in proportion to the impairment of motor and sensory function.  38 C.F.R. § 4.120. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes is for moderate, incomplete paralysis.  38 C.F.R. § 4.123. 

The disabilities are each currently rated 10 percent under Diagnostic Code 8515, equating to mild incomplete paralysis of the median nerve, which is associated with carpal tunnel syndrome.  Under Diagnostic Code 8515, the criteria for the next higher ratings are 30 percent rating for moderate incomplete paralysis of the major extremity and 20 percent for moderate incomplete paralysis of the minor extremity. 

Another potentially applicable Diagnostic Code is Diagnostic Code 8516, equating to mild incomplete paralysis of the ulnar nerve, which may be associated with carpal tunnel syndrome. Under Diagnostic Code 8516, the criteria for the next higher ratings are 30 percent rating for moderate incomplete paralysis of the major extremity and 20 percent for moderate incomplete paralysis of the minor extremity. 




As for cervical radiculopathy, radiculopathy is rated under Diagnostic Code 8513 for all radicular groups.  The upper radicular group involves shoulder and elbow movements, the middle radicular group involves adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist, and the lower radicular group involves all intrinsic muscles of the hand. 

Under Diagnostic Code 8513, mild incomplete paralysis of all the radicular groups is rated 20 percent for the major or minor extremity.

Evidence

On VA examination in April 2014, the Veteran complained of cervical arthropathy with intermittent mild pain and mild paresthesia to the shoulders.  She described symptoms of pain in the wrists and occasional numbness in the 4th and 5th fingers after riding a bike, but she denied dropping objects.  

On muscle strength testing of the upper extremities, the Veteran had 5 of 5 strength for elbow flexion and extension, wrist flexion and extension, grip, and pinch (thumb to index finger).  There was no atrophy.  The deep tendon reflexes were normal bilaterally. 

On sensory testing of the upper extremities, the Veteran had normal results bilaterally for the shoulder area and the hand and fingers.  There was decreased sensation for light touch to the inner and outer forearms. 

The Veteran did not have any trophic changes-changes due to interruption of nerve supply.  On testing of the median nerve, the Phalen's sign and the Tinel's sign were negative bilaterally.






On evaluation of the nerves and radicular groups of the upper extremities, there was mild, bilateral incomplete paralysis of the ulnar nerve and normal findings of the other nerves and radicular groups, including for the radial nerve (musculospiral nerve), median nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group (5th and 6th cervicals), middle radicular group, and lower radicular group.    

In addendums to the initial report, the VA examiner stated the diagnostic EMG testing showed right mild ulnar neuropathy with a sensory component only and no motor impairment.  There was no electrodiagnostic evidence of left ulnar neuropathy, or cervical radiculopathy, or median neuropathy, carpal tunnel syndrome bilaterally.  The VA examiner expressed the opinion that the Veteran's ability to work was not impacted by peripheral neuropathy.  

The VA examiner concluded that that the Veteran had mild (sensory only) of ulnar neuropathy of the right upper extremity without any motor involvement, indicative of very mild sensory ulnar neuropathy, distal to the right wrist, without motor involvement, and no evidence of left ulnar neuropathy.

Analysis

On the basis of the findings on VA examination, there was no evidence by clinical finding or electrodiagnostic testing of more than mild incomplete paralysis of the right or left ulnar nerve, associated with carpal tunnel syndrome, as there was sensory impairment to light touch only and no motor impairment, loss of reflexes, muscle atrophy, and constant pain.  There was no right or left median nerve involvement.  In the absence of more than mild incomplete paralysis of the right or left ulnar nerve, associated with carpal tunnel syndrome or of mild incomplete paralysis of the right or left median nerve, associated with carpal tunnel syndrome, the criteria for a rating higher than the current 10 percent for right or left carpal tunnel syndrome under Diagnostic Code 8515 or 8516 have not been met. 





As for separate ratings for right or left cervical radiculopathy, there were normal findings of the radicular groups, including for the radial nerve (musculospiral nerve), the musculocutaneous nerve, the circumflex nerve, the long thoracic nerve, the upper radicular group (5th and 6th cervicals),the  middle radicular group, and the lower radicular group.  In the absence of any sensory or motor impairment or other organic changes, the criteria for a separate compensable rating for either right or left upper extremity radiculopathy under Diagnostic Code 8513 have not been met. 

As the preponderance of the evidence is against the claims for initial higher ratings, there is no doubt to be resolved.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned rating is adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  







Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the degrees of disability are encompassed by the Rating Schedule and the assigned schedular ratings are adequate.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).

Total Rating based on Individual Unemployability

The Veteran has not raised and the record does not reasonably raise the claim for a total disability rating based on individual unemployability. 


ORDER

An initial rating higher than 10 percent for right carpal tunnel syndrome and for a separate compensable rating for right upper extremity radiculopathy is denied.

An initial rating higher than 10 percent for left t carpal tunnel syndrome and for a separate compensable rating for left upper extremity radiculopathy is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


